Citation Nr: 0733619	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-35 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bullous emphysema, to 
include as due to alleged mustard gas exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to September 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in May 2006.  A transcript of 
that hearing is of record.

This case was previously before the Board and was remanded in 
June 2006 for further development.


FINDING OF FACT

The veteran does not have bullous emphysema that is related 
to his military service.


CONCLUSION OF LAW

The veteran does not have bullous emphysema that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.316 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003, April 2004 and July 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remand and 
subsequent RO actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and three supplemental statements 
of the case (SSOC's) reporting the results of its review of 
the issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and contacted the National Personnel Records center 
(NPRC) in order to obtain records that might indicate 
exposure to mustard gas.  The RO also secured an examination 
in furtherance of his claim.  VA has no duty to inform or 
assist that was unmet.

The veteran contends that his current bullous emphysema was 
either the result of his exposure to mustard gas and tear gas 
while conducting training exercises during service at Fort 
Hood, Texas, or the result of his exposure to manure dust 
while loading and unloading trucks at Fort Sill, Oklahoma.  

The veteran's SMRs contain a notation dated in February 1953 
noting that the veteran presented complaining of a two day 
history of a non-productive cough, a sore throat, chilliness, 
and a low fever.  On examination, the examiner noted a "mild 
redness of the pharynx, otherwise negative."  The veteran's 
September 1953 separation examination noted that his lungs, 
nose, sinuses, mouth and throat were normal.  The record 
contains a report from the National Personnel Records Center 
(NPRC), stating that the veteran's records contained no 
indication of mustard gas exposure.

A December 2000 letter by D.K., M.D. noted that the veteran 
reported stating that he had experienced problems with 
shortness of breath for the last five or six years.  Dr. K.'s 
impression was that the veteran may be suffering from 
interstitial lung disease of an unknown etiology, noting that 
he could not identify any specific home or occupational 
exposures.

A chest CT scan dated in January 2001 demonstrated extensive 
bullous emphysema bilaterally and more notable in the lower 
lobes, more so on the right than left.

A May 2002 progress note by B.G., M.D. assessed the veteran 
with bullous emphysema with exercised induced hypoxemia and 
noted that the veteran's diffusing capacity was markedly 
reduced and likely the explanation for his problem.  Dr. G. 
commented that he thought the veteran's decreased diffusing 
capacity was related to his bullous emphysema, and stated 
that he could not say for certain if it was related to some 
of the gases that the veteran was exposed to in the military.

A June 2003 progress note by B.G., M.D. again assessed the 
veteran with bullous emphysema with exercised-induced 
hypoxemia.  Dr. G. stated that it was his "suspicion" that 
the veteran's emphysema was on the basis of smoking and 
related to his gas exposure while in the military.

An October 2003 medical record by J.E., M.D. diagnosed the 
veteran with chronic obstructive pulmonary disease and 
emphysema, noting no occupational exposure of significance 
but stating that he did have some exposure to sawdust and to 
grinding dust.  Dr. E. noted an increase in shortness of 
breath on exposure to dust, air pollution, weather changes, 
and stress.  The examiner noted an impression of shortness of 
breath but of uncertain cause, and stated that there may be a 
component of chronic obstructive pulmonary disease, (COPD), 
but he also questioned some interstitial lung disease or 
fibrosis in view of the abnormal chest x-ray.

The veteran was afforded a VA examination in April 2007 for 
an opinion as to whether his current bullous emphysema was 
related to service, by way of his alleged mustard gas 
exposure or any other in-service event.  At this examination, 
the veteran reported that in 1953, for two days only, he 
participated in the training of recruits which involved a 
process of exposing them to mustard gas so that they could 
experience its effects to a mild degree.  The veteran 
reported that the recruits were filed through a tiny, 
enclosed room and the veteran would operate a canister from a 
mechanism outside of the room that would expose the trainees 
to mustard gas inside the room.  The veteran stated that he 
could not recall if he ever walked through the room where the 
gas was being administered and he did not recall the smell of 
the gas.  

The examiner stated that as far as he could tell, the veteran 
was never directly exposed to mustard gas.  Further, he 
explained that after the veteran's alleged exposure, he did 
not experience any of the immediate symptoms that frequently 
accompany exposure.  The examiner noted that mustard gas is a 
blistering agent and causes skin irritation, including 
blistering and burning rashes.  The examiner noted that from 
a pulmonary standpoint, mustard gas can cause shortness of 
breath, a sore throat and voice hoarseness if it is inhaled, 
and has been known to cause pneumonia about 3 or 4 days 
following inhalation, and chronic lung conditions with 
repeated exposures.  He also noted that it can cause eye 
complications as well, including conjunctivitis.  In this 
case, the examiner stated that immediately following 
exposure, the veteran denied experiencing skin irritation, 
burns or rashes; he denied any eye irritation, conjunctivitis 
or discharge; and from a pulmonary standpoint, he denied any 
shortness of breath, coughing, wheezing, chest pain or voice 
hoarseness, and the examiner noted that he was never treated 
for asthma while in the military.

The examiner diagnosed the veteran with COPD and bullous 
emphysema and specifically opined that the veteran's 
COPD/bullous emphysema was not related to any sort of mustard 
gas exposure while in the Army, but rather, the most likely 
etiology of his COPD and bullous emphysema was his chronic 
tobacco usage.  The examiner explained that the veteran had a 
half a pack per day smoking history for over 50 years, and 
that chronic smoking is the biggest risk factor for 
developing COPD.  

Further, the examiner noted that even assuming that the 
veteran was exposed to mustard gas in service, his exposure 
would have been minimal and would not have been significant 
enough to cause any chronic lung conditions because mustard 
gas is only known to cause chronic lung conditions with 
repeated exposures, and in this case, the veteran was only 
exposed, if he was exposed at all, for a period of two days.

Under the governing regulation pertaining to exposure to 
mustard gas, presumptive service connection is warranted if 
the veteran has experienced: (1) Full body exposure, (2) to 
the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed certain specified 
conditions.  (It is noted that emphysema and chronic 
obstructive pulmonary disease) are among the conditions that 
are associated with full body exposure to sulfur mustard.)  
Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2007).

In this case, the Board finds that the greater weight of the 
evidence is against a finding that the veteran was exposed to 
mustard gas during training exercises in the 1950's at Fort 
Hood or at any other time during his military service.  As 
noted above, the National Personnel Records Center, (NPRC), 
was unable to furnish records of exposure to mustard gas, and 
during an April 2007 VA examination, the veteran himself 
acknowledged that he would administer the alleged mustard gas 
from a mechanism outside the enclosed room, and he stated 
that he could not recall ever walking through the enclosed 
room.  In addition, the VA examiner noted that the veteran 
did not experience any of the immediate symptoms that 
typically accompany mustard gas exposure, such as skin or eye 
irritation, shortness of breath, chest pain, wheezing or 
coughing.  The Board notes that although the SMRs document 
one episode of a non-productive cough, it was accompanied by 
a fever and chills, and there are no other entries in the 
veteran's service records where he presented complaining of 
symptoms which could possibly be associated with his alleged 
mustard gas exposure.  In addition, the separation exam 
indicated that the veteran's lungs, nose, sinuses, mouth and 
throat were normal.

Further, the examiner stated that even assuming the veteran 
was exposed to mustard gas as he alleged, the exposure was 
minimal (only for 2 days), which would not have been long 
enough to cause a chronic lung condition.  After thoroughly 
reviewing the record and examining the veteran, the VA 
examiner opined that the veteran's current COPD/bullous 
emphysema was not related to any sort of mustard gas exposure 
while in the Army, but rather, the most likely etiology of 
his COPD and bullous emphysema was his chronic tobacco usage.

The Board is not persuaded by Dr. G.'s June 2003 statement 
that it was his "suspicion" that the veteran's emphysema 
was on the basis of smoking and related to his gas exposure 
while in the military.  His opinion is too speculative to be 
probative because he provided no clinical data or other 
rationale to support his opinion; nor is there anything in 
the record that would give it substance.  By using the term 
"suspicion," without supporting rationale, Dr. G's opinion 
is too speculative to provide the degree of certainty 
required for medical nexus evidence.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Further, the Board notes that the 
thoroughness and detail of a medical opinion are important 
factors in assessing the probative value of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-99 (2000).  In this 
case, without any clinical evidence to support his 
conclusion, Dr. G.'s statement appears to be based solely on 
a history furnished by the veteran.  Id.  As noted above, the 
medical evidence does not otherwise show, as Dr. G. 
suggested, that the veteran's current bullous emphysema is 
attributable to mustard gas exposure.  Consequently, the 
Board gives greater evidentiary weight to the April 2007 
examiner's opinion, which was detailed, thorough, and 
supported by a review of the record.  Therefore, based on the 
above analysis, the veteran's bullous emphysema may not be 
presumed to have been incurred in service on account of gas 
exposure.  

Turning to service connection on a direct basis, VA 
regulations state that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  Further, it is not enough that an injury or 
disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Based on the evidence of record, the Board finds that service 
connection on a direct basis for bullous emphysema is not 
warranted.  Although there is evidence of a current 
disability, there is no medical evidence of in-service 
incurrence or aggravation of bullous emphysema.  The SMRs 
show no diagnosis or treatment related to emphysema or any 
other specific lung disability, and the veteran's clinical 
evaluations at entrance and discharge both indicated that his 
lungs were normal.  Although there is a February 1953 entry 
in the SMRs noting a two day history of a non-productive 
cough, this is the only notation in the service medical 
records referencing a complaint related to the lungs, and 
therefore no chronic lung condition is shown during service.  
Moreover, the record shows that the veteran was not diagnosed 
with bullous emphysema until January 2001, well over 40 years 
after leaving military service.  Finally, besides Dr. G.'s 
speculative nexus opinion relating the veteran's emphysema to 
gas exposure which has been discussed above, the record does 
not contain any other nexus evidence linking the veteran's 
current lung disability to service.  Thus, the Board finds 
that service connection on a direct basis is not warranted.

The Board notes in passing that for claims received by VA 
after June 9, 1998, a disability or death will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  38 C.F.R. § 3.300(a).  In 
this case, the April 2007 examiner attributed the veteran's 
current bullous emphysema/COPD to his long smoking history, 
and Dr. G., the veteran's private physician, also 
acknowledged that his tobacco abuse contributed to his 
development of emphysema.  However, since the veteran's claim 
was received after June 1998, the preclusion of service 
connection for a disease attributable to the use of tobacco 
products in service or beginning in service is applicable.

While the Board acknowledges that the veteran is competent as 
a layperson to describe the specific circumstances 
surrounding his alleged gas exposure, and any symptoms he 
experienced following exposure, he is not competent to 
provide a medical opinion as to the etiology of his bullous 
emphysema, as this requires specialized education, training, 
or experience.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).  Consequently, the veteran's 
own assertions as to the etiology of his disability have no 
probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current bullous emphysema is not related to alleged 
mustard gas exposure, nor is it otherwise traceable to his 
military service.


ORDER

Entitlement to service connection for bullous emphysema, to 
include as due to alleged mustard gas exposure, is denied.



                      
____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


